In an action, inter alia, to enjoin the defendant from interfering with the entrance and exit of the plaintiffs from the Sea Gate Community, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated June 29, 1994, as granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
In light of our prior decision on a related issue (see, Fulop v Sea Gate Assn., 214 AD2d 536), we find that the Supreme Court properly granted the plaintiffs’ motion for a preliminary injunction enjoining the defendant from implementing a plan which effectively prohibits the plaintiffs from parking overnight on the community streets based on their failure to pay dues (cf., Forest Hills Gardens Corp. v Baroth, 147 Misc 2d 404). Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.